Citation Nr: 0922368	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-28 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for lumbar 
strain.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1985 to December 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in May 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In a rating decision in July 2006, the RO 
increased the rating to 20 percent, effective January 31, 
2005, the date the Veteran filed her claim.  

In May 2009, the Veteran cancelled her Board hearing.  


FINDING OF FACT

The lumbar strain is manifested by flexion to 70 degrees with 
pain at 70 degrees without additional functional loss, 
abnormal spinal contour, ankylosis, objective neurological 
abnormalities, or incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months. 


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for the 
service-connected lumbar strain have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 
(2008).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in February 2005, in March 2006, and 
in May 2008.  The notice included the type of evidence needed 
to substantiate the claim for increase, namely, evidence that 
the disability had increased in severity and the effect that 
worsening has on the claimant's employment and daily life.  
The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that she could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with her authorization VA would 
obtain any non-Federal records on her behalf.  The notice 
included the provisions for the effective date of a claim and 
degree of disability assignable for the claim.

As for content the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, and general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in August 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and 
afforded the Veteran VA examinations in March 2005 and August 
2007.  In March 2005, the Philadelphia VAMC verified that 
they did not have the Veteran's records.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's lumbar strain is rated under Diagnostic Code 
5237 under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula).  

Under Diagnostic Codes 5237, the criteria for the next higher 
rating, 40 percent, is flexion to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  

Under the General Rating Formula, objective neurologic 
abnormalities are separately rated under the appropriate 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under Diagnostic Code 5243, a disability is rated under 
either the General Rating Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.



The rating criteria for intervertebral disc syndrome are 
based on incapacitating episodes.  When rated based on 
incapacitating episodes, a 40 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Factual Background

X -rays of the lumbar spine in March 2005 showed no acute 
abnormality.  

On VA examination in March 2005, the Veteran complained of 
constant back pain with pain radiating to her right side.  
She denied having incapacitation.  

Physical examination showed that posture and gait were within 
normal limits.  There was muscle spasm, but no ankylosis of 
the spine.  Flexion was 90 degrees with pain.  Range of 
motion was additionally limited by pain after repetitive use 
and pain had the major functional impact.  After repetitive 
use, range of motion was not additionally limited by fatigue, 
weakness, lack of endurance and incoordination.  There were 
no signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  Neurological examination 
shows normal motor and sensory function.  X-ray findings of 
the lumbar spine were within normal limits.  

VA records show that in October 2005 the Veteran complained 
of occasional muscle spasms with right-sided numbness.  She 
indicated her low back pain had worsened in the last three 
months.  X-rays show increased lordosis.  In June 2006, a VA 
examiner indicated that the Veteran's various neurological 
complaints were mostly nonphysiologic.  

In September 2006, the Veteran complained of having two to 
three muscle spasms per day, restricted movement, and pain in 
the legs and calves.  

On VA examination in August 2007, the examiner noted the 
Veteran was currently employed.  The Veteran complained of 
muscles spasm from her neck down into her legs and flare-ups 
with increased muscle spasm with standing, sitting and 
walking.  There was no radiculopathy or incapacitating 
events.  

The examiner noted that in the waiting room the Veteran did 
not demonstrate back problems.  On physical examination she 
grimaced, when asked to do anything, indicating discomfort 
and back pain.  Flexion was to 70 degrees with grimaces.  
Under observation, the examiner found the Veteran could fully 
flex to 90 degrees.  Repetitive flexion did not produce any 
pain, weakness or fatigue.  There was no muscle spasm, the 
Veteran had normal gait and posture.  There was no 
radiculopathy or sensory deprivation.  X-rays showed mild 
disc space narrowing at L5-S1.  

The assessment was normal lumbosacral spine and normal back.  
The examiner related the Veteran's facial expressions related 
to her aphonia, which is psychologic, and concluded the 
Veteran's back pain was not mechanical or functional.  The 
examiner reiterated that in a relaxed environment the Veteran 
had good movement without any indication of problems.  

In a statement in October 2007, the Veteran contends that she 
has constant back pain and muscle spasms going into her legs.  

Analysis

On VA examination in October 2005, the Veteran had flexion 
limited to 90 degrees with pain occurring at 90 degrees.  On 
VA examination in August 2007, the Veteran at most had 
flexion limited to 70 degrees with pain occurring at 70 
degrees.  The evidence shows flexion is greater than 30 
degrees.  There are no additional limitations to range of 
motion after repetitive motion and no additional limitation 
due to fatigue, weakness, lack of indurance or 
incoordination.  Thus under Diagnostic Code 5237, a rating 
higher than 20 percent for lumbar strain is not warranted.  

There is no evidence of ankylosis or of objective 
neurological abnormality as the sensory and motor functions 
were normal.  And there is no evidence of incapacitating 
episodes, that is, bed rest prescribed by a physician and 
treatment by a physician, having a total duration of at least 
four weeks but less than six weeks during a 12-month period.  

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for 
lumbar strain and the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. §5107(b).


Extraschedular

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).





Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A rating higher than 20 percent for lumbar strain is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


